                           IN THE UNITED STATES DISTRICT COU1tIT
                                                                                        FILED
                            FOR THE WESTERN DISTRICT OF TEXAS                            OCT       17
                                                         - -                                            2018
                                   SAN ANTONIO DIVISION                                     UPs,
                                                                                                 DISTRICT
                                                                                        TERN               CLERK
                                                                                               DISTRICT OF
                                                                                                          TEXAS
UNITED STATES OF AMERICA,                              CRIMINAL NO         -17-CR-8
                                                            UPERSEDING                                  DEPUTY

                          Plaintiff,

V.                                                        {Vio.: 18 U.S.C. § 1343, Wire Fraud:
                                                          18 U.S.C. §1347, Health Care Fraud:
JUSTIN SCOTT PEREZ-GORDA (1),                             18 U.S.C. § 1035, False Statements
and JOSEPHINE CASANDRA                                    Relating to a Health Care Matter:
PEREZ-GORDA (2),                                          18 U.S.C. § 1349, Conspiracy to Commit
                                                          Health Care Fraud;
                          Defendants.                     18 U.S.C. §2, Aiding and Abetting
                                                          18 U.S.C. §641, Theft of Government Funds]

                                           INTRODUCTION

           At all times material to this indictment:

     1.   The United States Department of Veterans Affairs Disability Compensation Program

          provides monthly payments to veterans in recognition of the effects of disabilities,

          diseases, or injuries incurred or aggravated during active military service and provides

          access to medical benefits, items and services to qualified participants.

     2. The Veterans Affairs Disability Compensation Program is a health care benefit program

          within the meaning of Title 18, United States Code, Section 24(b).

     3.   Participants in the Veterans Affairs Disability Compensation program receive medical

          examinations and rehabilitative services at Veterans Affairs facilities. Health care

          providers at these facilities rely on accurate and truthful reports from participants to

          determine a course of treatment and to confirm eligibility for various aspects of the health

          care services provided by the Veterans Administration.

     4. Pursuant to 38 Code of Federal Regulations, Section 71.40, a Primary Family Caregiver

          can receive a financial stipend based on the eligible veteran's level of dependency based
     on the degree to which the eligible veteran is unable to perform one or more activities of

     daily living (ADLs). Greater dependence results in a larger stipend.

5. 38 Code of Federal Regulations, Section 17.156, authorizes the payment for automobile

     adaptive equipment for veterans who are entitled to receive compensation for the loss or

     permanent loss of use of one or both feet if the disability is a result of injury incurred or

     disease contracted in or aggravated by active military, naval or air service.

6.   38 Code   of Federal Regulations, Part 36, Subpart C, authorizes monetary grant payments

     to qualified veterans to assist in acquiring suitable housing with special fixtures or

     movable facilities made necessary by the nature of the veterans disabilities. To qualify a

     veteran must have experienced a significant loss of mobility, for example: due to the loss

     or loss of use of one or more lower extremities which so affects the functions of balance

     or propulsion as to preclude ambulating without the aid of braces, crutches, canes, or a

     wheelchair

7.    When the VA grants benefits to Veterans, the last step in the process is claims

     authorization. Claims authorization is performed by trained personnel assigned to VA

     Regional Offices across the Nation and is either performed in a VA Regional Office, or

     from an authorized telework location. When authorizing claims, VA staff use one of two

     programs, VBMS-Awards (VBMS-A) or VETSNET-Awards, to review the evidence,

     check for quality and complete the claim. When a claim is authorized in VBMS-A, the

     data is transmitted from the end-users computer to a cloud data storage in Culpepper,

     Virginia. From there the data is transmitted to the VA's "Corporate Database" (CDB) in

     Austin, Texas. When a claim is authorized in VETSNET-Awards, the data is transmitted

     directly to the CDB. Once the data is received in the CDB, monthly payments are

     transmitted from the CDB in Austin, Texas, to the Benefits Delivery Network (BDN) in

     Chicago, Illinois, and then retransmitted to the United States Treasury system in Kansas
     City, Missouri. From Kansas City, Missouri, payments are transmifted by paper or by

     electronic deposit to Veterans banks or residences.      In the case of JUSTIN SCOTT

     PEREZ-GORDA, during the period from 2013 through 2017, his payments were

     electronically transferred from Kansas City, Missouri, to his personal account at USAA

     Federal Savings Bank in San Antonio, Texas.

8.   The Social Security Administration ("SSA") is an agency of the United States within the

     United States Government which administered programs under the Social Security Act,

     Title 42, United States Code, Section 301, et seq. ("the Act").   These programs included

     Social Security Old-Age, Survivors, and Disability Insurance and related programs under

     Title II of the Act ("Title II Programs").

9. The Title II Programs included the Disability Insurance Benefits Program, ("DIB") which

     paid monthly cash benefits to individuals who had been found by SSA to be medically

     "disabled" as that term is defined under the Act. Recipients of Disability Insurance

     Benefits were required to certify any changes in their medical or employment status to

     SSA, including any work activity, whether compensated or not. Eligibility for Disability

     Insurance Benefits was conditioned on the recipient's lack of income during the period

     when Disability Insurance Benefits were paid. To receive Disability Insurance Benefits,

     SSA must have determined that an individual's medical disability prohibited him or her

     from working at a substantial gainful activity level.

10. Spouses and minor dependent children of the disabled wage earner may also be entitled to

     auxiliary benefits on the disabled person's Social Security record. Usually their benefits

     will become effective the same month as the wage earners. Monthly benefits payable

     (MBP) for each beneficiary is determined by the wage earner's FICA taxed wages over the

     years, whether the wage earner is alive or deceased. Monthly benefits cannot exceed a

     family maximum amount.
    11. When the SSA distributes benefit payments the process begins in Baltimore, Maryland.

          The SSA will create and certify the payment file. The payment file will then be transmitted

         to the U.S. Treasury data processing site located in Kansas City Missouri. From Kansas

          City, Missouri, payments are transmitted by electronic deposit to the beneficiary's bank

         account. In the case of JUSTIN SCOTT PEREZ-GORDA, during the period from 2012

         to 2018, his payments were electronically transferred from Kansas City, Missouri, to his

         personal account at USAA Federal Savings Bank in San Antonio, Texas.

                THE SCHEME TO DEFRAUD THE VETERANS ADMINISTRATION

Beginning on or about October 5, 2011, and continuing until August 30, 2017, JUSTIN SCOTT

PEREZ-GORDA (1), and JOSEPHINE CASANDRA PEREZ-GORDA(2),, devised a

scheme and artifice to defraud the Veterans Affairs Disability Compensation Program by

overstating the severity and extent of JUSTIN SCOTT PEREZ-GORDA's disability.

    1.   It was part of the scheme that JUSTIN SCOTT PEREZ-GORDA (1), and JOSEPHINE

         CASANDRA PEREZ-GORDA(2) falsely represented to physicians and other officials of

         the Veterans Affairs Disability Compensation Program that JUSTIN SCOTT PEREZ-

         GORDA's injuries had significantly reduced his mobility as well as his ability to perform

         basic tasks for personal, maintenance.    As a result of these false claims, the Veterans

         Affairs Disability Compensation Program granted JUSTIN SCOTT PEREZ-GORDA

         additional monthly disability compensation and granted JOSEPHINE CASANDRA

         PEREZ-GORDA a stipend pursuant to the Caregiver Support Program.

   2. On November 10, 2011, JUSTIN SCOTT PEREZ-GORDA falsely reported to a

         physician that his wife assisted him with 90% of Activities of Daily Living (ADL), such

         as bathing, dressing, showering, transferring, and feeding.

   3.    On November 15, 2011, JUSTIN SCOTT PEREZ-GORDA made an application for

         Automobile Adaptive Equipment (VA Form 21-4502), wherein he falsely claimed
     permanent loss of use of both feet. His application was approved on January 20, 2012, and

     he certified receipt of the vehicle on January 26, 2012. On February 15, 2012, US Treasury

     Check # 4030 06574774 was issued in the amount of $18,900.00 payable to Gunn

     Chevrolet. It was deposited in Gunn Chevrolet's Bank of America account on February 17,

     2012. JUSTIN SCOTT PEREZ-GORDA made a separate AAE application for personal

     reimbursement, also falsely claiming loss of use of both legs below the knee. As a result

     of that application, he was directly paid another $2,572.

4. On December 14, 2011, JUSTIN SCOTT PEREZ-GORDA submitted a VA/DOD Joint

     Disability Evaluation Board Claim (VA Form 21-08 19) to VA. Among twenty conditions

     that he falsely listed on the form and signed were neurogenic bowel, neurogenic bladder,

     and bilateral foot drop.

5.   On December 29, 2011, JUSTIN SCOTT PEREZ-GORDA made several false

     statements on his Compensation & Pension (C&P) Exam that resulted in his being rated

     for Traumatic Brain Injury (TBI), migraines, incontinence (neurogenic bowel & bladder),

     and loss of use of both feet.

6.   During that December       2011   C&P examination, JUSTIN SCOTT PEREZ-GORDA

     falsely claimed zero muscle strength, despite showing normal muscle strength in February

     2011, just one month after his injury. Also, despite reporting that he could drive in May

     2011 and completing a driving test in September 2011, he falsely claimed zero ability to

     lift his feet in his December   2011   C&P Exam.

7.   Despite June 2011, November 2015, and October 2016 urodynamics studies showing

     normal bowel and bladder, JUSTIN SCOTT PEREZ-GORDA falsely claimed during his

     December 2011 C&P Exam that he was incontinent and soiling himself.

8.   As a result of materially false statements made during his December 2011 C&P Exam, VA

     made a rating decision on January 18, 2012 granting PEREZ-GORDA automobile and
     adaptive equipment (AAE), specially adapted housing, and dependent's educational

     assistance. Also following from his December 2011 C&P Exam, VA made a rating decision

     on October 25, 2012, assigning 100% disability for loss of use of both feet (bilateral lower

     extremity paralysis, claimed as right knee strain and bilateral foot drop), 100% disability

     for neurogenic bowel, 70% disability for PTSD, 60% disability for neurogenic bladder,

     50% disability for migraines, and finding entitlement for regular aid and attendance.

9.   On January 22, 2013, JOSEPHINE CASANDRA PEREZ-GORDA told a program

     manager employed by the Veterans Administration in the Caregiver Support Office, that

     JUSTIN SCOTT PEREZ-GORDA had limited mobility, could not cook, could not dress

     himself, could not plan his daily activities, and had permanent loss of the use of both feet,

     all of which she knew to be false.

10. On March 11, 2013, JUSTIN SCOTT PEREZ-GOIIDA falsely told a physician that he

     walked around the home wearing braces and holding onto furniture and walls for support.

     He requested a cane to attempt walking around outside the home.

11. On April 10, 2013, during a physical therapy follow-up,        JUSTIN SCOTT PEREZ-

     GORDA and JOSEPHINE CASANDRA PEREZ-GORDA falsely told a Physical

     Therapist that he could no longer walk, and that he had not been walking since February

     2013. The level of strength that he falsely displayed during the exam was so insufficient

     that no cane was issued for safety reasons.

12. On September 3, 2015, during an annual exam,          JUSTIN SCOTT PEREZ-GORDA

     refused to be seen by a Physician's Assistant during his exam. During a strength test he

     intentionally and falsely underperformed and exerted insufficient handgrip strength to hold

     a steering wheel, yet he told a physician that he drove himself. The physician also noted

     that JOSEPHINE CASANDRA PEREZ-GORDA had played a consistent role in
           answering for her husband and coaching his answers in the room with him during exams

           to amplify the perceived extent of his injuries.

     13. During medical visits in 2014 and 2015, JUSTIN       SCOTT PEREZ-GORDA falsely told

           a Veterans Affairs Physician's Assistant that he never walked.

     14. On October 6, 2015,     JOSEPHINE CASANDRA PEREZ-GORDA falsely told a nurse

          in VA's Caregiver Support Program that her husband could walk 70 feet at most.

     15. On November 16, 2015, JUSTIN SCOTT PEREZ-GORDA falsely told a physician that

          the farthest he could walk unassisted was 50 feet by holding onto objects.

     16. On November 16, 2015,        JOSEPHINE CASANDRA PEREZ-GORDA falsely told a

          program manager employed by the Veterans Administration in the Caregiver Support

          Office, that JUSTIN SCOTT PEREZ-GORDA had limited mobility, could not use his

          feet, and had permanent loss of the use of both feet.

     17. As a result   of the scheme, from on or about October 5, 2011 until August 30, 2017,

          JUSTIN SCOTT PEREZ-GORDA (1), and JOSEPHINE CASANDRA PEREZ-

          GORDA (2) received payments from the Veterans Affairs Disability Compensation

          Program in the amount of $582,252.00.

         THE SCHEME TO DEFRAUD THE SOCIAL SECURITY ADMINISTRATION

Beginning on or about December 20, 2011, and continuing until October 17, 2018, JUSTIN

SCOTT PEREZ-GORDA (1), and JOSEPHINE CASANDRA PEREZ-GORDA (2), devised

a scheme and artifice to defraud the Social Security Administration, Title II, Disability Insurance

Benefits (DIB) by overstating the severity and extent of JUSTIN SCOTT PEREZ-GORDA's

disability.

    1.    It was part of the scheme that JUSTIN SCOTT PEREZ-GORDA (1), and JOSEPHINE

          CASANDRA PEREZ-GORDA (2) falsely represented to physicians and officials of the

          Social Security Administration that JUSTIN SCOTT PEREZ-GORDA's injuries led to
     conditions that left him unable to work. As a result of these false claims, the Social Security

     Administration determined that JUSTIN SCOTT PEREZ-GORDA was entitled to DIB

     and granted Child Insurance Benefits to JUSTIN SCOTT PEREZ-GORDA's children

     based on JUSTIN SCOTT PEREZ-GORDA's disability determination.

2. On December 20, 2011 JOSEPHINE CASANDRA PEREZ-GORDA on behalf                                 of
     JUSTIN SCOTT PEREZ-GORDA began the process of filing a claim for DIB.

     JOSEPHINE CASANDRA PEREZ-GORDA was unable to complete the application

     because she claimed that she did not know JUSTIN SCOTT PEREZ-GORDA's work

     history and due to his traumatic events, JUSTIN SCOTT PEREZ-GORDA did not

     remember.

3. On March 12, 2012, JUSTIN SCOTT PEREZ-GORDA (1),                           and JOSEPHINE

     CASANDRA PEREZ-GORDA (2), participated in a telephonic interview with SSA to

     complete the claim that began in December 20, 2011.

4.   On March 19, 2012, JOSEPHINE CASANDRA PEREZ-GORDA, completed a

     Function Report-Adult-Third Party, Form SSA-3380-BK. On the form JOSEPHINE

     CASANDRA PEREZ-GORDA, falsely claimed that JUSTIN SCOTT PEREZ-

     GORDA could not hold his upper body weight on his legs. JOSEPHINE CASANDRA

     PEREZ-GORDA also falsely claimed that JUSTIN SCOTT PEREZ-GORDA could not

     squat, bend, stand, walk, kneel, stair climb. JOSEPHINE CASANDRA PEREZ-

     GORDA, also claimed that JUSTIN SCOTT PEREZ-GORDA has difficulty lifting,

     reaching, and sitting. JOSEPHINE CASANDRA PEREZ-GORDA claimed that

     JUSTIN SCOTT PEREZ-GORDA could not yet get in and out of the car by himself.

     JOSEPHINE CASANDRA PEREZ-GORDA also claimed that JUSTIN SCOTT

     PEREZ-GORDA cannot walk without crutches and he can only cover             10 to 20 feet.
5.   On March 30, 2012, JOSEPHINE CASANDRA PEREZ-GORDA completed a Function

     Report- Adult, Form SSA-3373-BK, on behalf of JUSTIN SCOTT PEREZ-GORDA. In

     the form JOSEPHINE CASANDRA PEREZ-GORDA claimed on behalf of JUSTIN

     SCOTT PEREZ-GORDA, that JUSTIN SCOTT PEREZ-GORDA can drive but that

     JUSTIN SCOTT PEREZ-GORDA cannot go out alone because he is unable to get his

     chair or remember where he is going. When asked how far he can walk, JOSEPHINE

     CASANDRA PEREZ-GORDA falsely claimed on behalf of JUSTIN SCOTT PEREZ-

     GORDA, that JUSTIN SCOTT PEREZ-GORDA could not walk. JOSEPHINE

     CASANDRA PERIEZ-GORDA also claimed on behalf of JUSTIN SCOTT PEREZ-

     GORDA, that JUSTIN SCOTT PEREZ-GORDA used crutches, a walker, a wheel chair,

     and some other orthopedic device to walk.

6. On May 15, 2012, SSA determined that JUSTIN SCOTT PEREZ-GORDA was entitled

     to monthly disability benefits beginning on July 2011. SSA also found that JUSTIN

     SCOTT PEREZ-GORDA became disabled under SSA rules on January             5,   2011. This

     determination was based on statements made by JOSEPHINE CASANDRA PEREZ-

     GORDA, both in her own capacity and on behalf of JUSTIN SCOTT PEREZ-GORDA,

     and medical examinations and records.

7. On May 31, 2012, an Application for Child's Insurance Benefits-Life Claim was filed on

     behalf of JUSTIN SCOTT PEREZ-GORDA (1), and JOSEPHINE CASANDRA

     PEREZ-GORDA (2)'s, children.

8. On June    5,   2012, SSA issued two Notices of Award to JUSTIN SCOTT PEREZ-

     GORDA on behalf of his two children. SSA determined that both children became eligible

     for auxiliary benefits beginning January 2012. SSA also determined that .JUSTIN SCOTT

     PEREZ-GORDA would be designated the representative payee for both children. The
     children's eligibility for benefits was based on JUSTIN SCOTT PEREZ-GORDA's

     eligibility for benefits.

9.    After the disability determination was made by SSA, JUSTIN SCOTT PEREZ-

     GORDA (1), and JOSEPHINE CASANDRA PEREZ-GORDA (2) continued to make

     false claims and representations to the Veterans Administration. Those claims are

     referenced in the Scheme to Defraud the Veterans Administration paragraphs 1-17 above.

10. On March 14, 2017 SSA received SSA Form 827, Authorization to Disclose Information

     to SSA, from JUSTIN SCOTT PEREZ-GORDA. The form was completed and signed

     by JUSTIN SCOTT PEREZ-GORDA on February 19, 2017. The form allowed for SSA

     to request and receive medical records, regarding, JUSTIN SCOTT PEREZ-GORDA

     from, the Veterans Administration.

11. On April 17, 2017,    JOSEPHINE CASANDRA PEREZ-GORDA completed a Function

     Report- Adult, Form SSA3373-BK, on JUSTIN SCOTT PEREZ-GORDA's behalf.

     JOSEPHINE CASANDRA PEREZ-GORDA falsely claimed that JUSTIN SCOTT

     PEREZ-GORDA cannot bend, stand for long periods of time, walk more than 70 to 80

     feet, kneel, stair climb. JOSEPHINE CASANDRA PEREZ-GORDA also falsely

     claimed that JUSTIN SCOTT PEREZ-GORDA required on average 30 minutes to rest

     before he could resume walking.

12. As a result   of the scheme perpetrated by JUSTIN SCOTT PEREZ-GORDA (1), and

     JOSEPHINE CASANDRA PEREZ-GORDA (2), from on or about October 5, 2011 until

     October 17, 2018, JUSTIN SCOTT PEREZ-GORDA, both in his own capacity and on

     behalf of his two children, received payments from the Social Security Administration in

     the amount of$l51,946.80.
                                COUNTS ONE THROUGH FOUR
                                    [18 U.S.C. § 1343 & 2]

        Paragraphs   1   through 7 of the Introduction above and paragraphs    1   through 17 of the

Scheme to Defraud set out above are re-alleged and incorporated by reference as though fully set

out herein.

        On or about the dates listed below as to each Count of the Indictment, in the Western

District of Texas and elsewhere and within the jurisdiction of the Court, the defendants

                           JUSTIN SCOTT PEREZ-GORDA (1), and
                         JOSEPHINE CASANDRA PEREZ-GORDA(2),

aided and abefted by each other, having devised the above described scheme or artifice to defraud

and to obtain money from the Veterans Administration by means of materially false and fraudulent

pretenses and representations, did for the purpose of executing such scheme or artifice, cause to

be transmitted by wire and radio communications, in interstate and foreign commerce,, writings,

signs, pictures, signals and sounds, specifically instructions for electronic payment and electronic

funds transfer in the amount listed as to each count from Texas to Illinois and then to Missouri and

finally back to Texas:



COUNT NO.                DATE          AMOUNT OF PAYMENT

ONE                      01/20/2016    $7,581.92

TWO                      02/18/2016    $7,581.92

THREE                    03/22/2016    $7,581.92

FOUR                     04/19/2016    $7,581.92

all in violation of Title 18, United States Code, Section 1343.
                                             COUNT FIVE
                                       [18 U.S.C. § 1341 & 2]

        Paragraphs   1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about July 28, 2014, in the Western District of Texas and elsewhere and within the

jurisdiction of the Court, the defendants

                            JUSTIN SCOTT PEREZ-GORDA (1), and
                          JOSEPHINE CASANDRA PEREZ-GORDA(2),


aided and abetted by each other, having devised the above described scheme or artifice to defraud

and to obtain money from the Veterans Administration by means of materially false and fraudulent

pretenses and representations, did for the purpose of executing such scheme or artifice, cause to

be sent and delivered by the United Parcel Service, also known as UPS, a commercial interstate

carrier, a United States Treasury Check in the amount of $67,555.00 from the Veterans

Administration in San Antonio, Texas, to Homes for Our Troops in Taunton, Massachusetts in

violation of Title 18, United States Code, Section 1341 and 2.

                                              COUNT SIX
                                           [18 U.S.C. § 1347]

       Paragraphs    1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

       On or about January 22, 2013, in the Western District of Texas and elsewhere and within

the jurisdiction of the Court, defendant

                         JOSEPHINE CASANDRA PEREZ-GORDA(2),

knowingly and willfully executed and attempted to execute the above described scheme and

artifice to defraud and to obtain money and property from the Veterans Affairs Disability
Compensation Program and Caregiver Support Program, as described above, by making materially

false fictitious and fraudulent statements and representations to a program manager employed by

the Veterans Administration at the South Texas Health Care System in San Antonio, Texas, in the

Caregiver Support Office, in connection with the payment of health care benefits, items and

services affecting interstate commerce, in violation of Title 18, United States Code, Section 1347.

                                            COUNT SEVEN
                                           [18 U.S.C. § 1347]

        Paragraphs   1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about November 16, 2015, in the Western District of Texas and elsewhere and within

the jurisdiction of the Court, defendant

                               JUSTIN SCOTT PEREZ-GORDA (1),

knowingly and willfully executed and attempted to execute the above described scheme and

artifice to defraud and to obtain money and property from the Veterans Affairs Disability

Compensation Program and Caregiver Support Program, as described above, by making materially

false fictitious and fraudulent statements and representations to a physician employed by the

Veterans Administration at the South Texas Health Care System in San Antonio, Texas, in

connection with the payment of health care benefits, items and services affecting interstate

commerce, in violation of Title 18, United States Code, Section 1347.

                            COUNTS EIGHT THROUGH FOURTEEN
                                    [18 U.S.C. §1343 & 2]

       Paragraphs    1   through 7 of the Introduction above and paragraphs   1   through   11   of the

Scheme to Defraud the Social Security Administration set out above are re-alleged and

incorporated by reference as though fully set out herein.
        On or about the dates listed below as to each Count of the Indictment, in the Western

District of Texas and elsewhere and within the jurisdiction of the Court, the defendants

                            JUSTIN SCOTT PEREZ-GORDA (1), and
                          JOSEPHINE CASANDRA PEREZ-GORDA(2),

aided and abetted by each other, having devised the above described scheme or artifice to defraud

and to obtain money from the Social Security Administration by means of materially false and

fraudulent pretenses and representations, did for the purpose of executing such scheme or artifice,

cause to be transmitted by wire and radio communications, in interstate and foreign commerce,

writings, signs, pictures, signals and sounds, specifically instructions for electronic payment and

electronic funds transfer in the amount listed as to each count from Missouri and to Texas:

COUNT NO                 DATE          AMOUNT OF PAYMENT

EIGHT                    06/27/2012    $1,109.00

NINE                     06/26/2013    $1,128.00

TEN                      06/25/2014    $1,097.00

ELEVEN                   06/24/2015    $1,117.00

TWELVE                   06/22/2016    $1,117.00

THIRTEEN                 06/22/2017    $1,117.00

FOURTEEN                 06/27/2018    $1,117.00

all in violation of Title 18, United States Code, Section 1343.

                                        COUNT FIFTEEN
                                           [18 U.S.C. § 1035]

        Paragraphs   1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about January 22, 2013, in the Western District of Texas and elsewhere and within

the jurisdiction of the Court, defendant
                          JOSEPHINE CASANDRA PEREZ-GORDA(2),

did, in a matter involving a health care benefit program, knowingly and willfully make materially

false fictitious and fraudulent statements and representations, to wit, she advised a program

manager employed by the Veterans Administration at the South Texas Health Care System in San

Antonio, Texas, in the Caregiver Support Office, that JUSTIN SCOTT PEREZ-GORDA had

limited mobility, could not cook, could not dress himself, could not plan his daily activities, and

had permanent loss of the use of both feet, said false statements being made in connection with the

provision of health care benefits, items and services involving the Veterans Affairs Disabled

Compensation Program and Caregiver Support Program, a health care benefits program as defined

in Title 18, United States Code, Section 24(b), in violation of Title 18, United States Code, Section

1035.

                                          COUNT SIXTEEN
                                        [18 U.S.C. § 1035 and 2]

        Paragraphs   1   through 7 of the Introduction above and paragraphs    1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about April 10, 2013, in the Western District of Texas and elsewhere and within the

jurisdiction of the Court, defendants

                           JUSTIN SCOTT PEREZ-GORDA (1), and
                         JOSEPHINE CASANDRA PEREZ-GORDA(2),

aided and abetted by each other, did, in a matter involving a health care benefit program,

knowingly and willfully make materially false fictitious and fraudulent statements and

representations, to wit, he advised a physical therapist employed by the Veterans Administration

at the South Texas Health Care System in San Antonio, Texas, that he had limited mobility and

had not been walking in close to two months, said false statements being made in connection with

the provision of health care benefits, items and services involving the Veterans Affairs Disabled
Compensation Program, a health care benefits program as defined in Title 18, United States Code,

Section 24(b), in violation of Title 18, United States Code, Section 1035 and 2.

                                       COUNT SEVENTEEN
                                            [18 U.S.C. § 1035]

        Paragraphs    1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about November 16, 2015, in the Western District of Texas and elsewhere and within

the jurisdiction of the Court, defendant

                                JUSTIN SCOTT PEREZ-GORDA (1),

did, in a matter involving a health care benefit program, knowingly and willfully make materially

false fictitious and fraudulent statements and representations, to wit, he advised a physician

employed by the Veterans Administration at the South Texas Health Care System in San

Antonio, Texas, that he had limited mobility and could only walk around his home while

cruising or holding onto objects, said false statements being made in connection with the

provision of health care benefits, items and services involving the Veterans Affairs Disabled

Compensation Program and the Caregiver Support Program, a health care benefits program as

defined in Title 18, United States Code, Section 24(b), in violation of Title 18, United States

Code, Section 1035.

                                        COUNT EIGHTEEN
                                            [18 U.S.C. § 1035]

        Paragraphs   1    through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fully set out herein.

        On or about November 16,2015, in the Western District of Texas and elsewhere and within

the jurisdiction of the Court, defendant
                          JOSEPHINE CASANDRA PEREZ-GORDA(2),

did, in a matter involving a health care benefit program, knowingly and willfully make materially

false fictitious and fraudulent statements and representations, to wit, she advised a program

manager employed by the Veterans Administration at the South Texas Health Care System in San

Antonio, Texas, in the Caregiver Support Office, that JUSTIN SCOTT PEREZ-GORDA had

limited mobility, could not use his feet, and had permanent loss of the use of both feet, said false

statements being made in connection with the provision of health care benefits, items and services

involving the Veterans Affairs Disabled Compensation Program and Caregiver Support Program,

a health care benefits program as defined in Title 18, United States Code, Section 24(b), in

violation of Title 18, United States Code, Section 1035.

                                       COUNT NINETEEN
                                            [18 U.S.C. § 1349J

        Paragraphs   1   through 7 of the Introduction above and paragraphs   1   through 17 of the

Scheme to Defraud the Veterans Administration set out above are re-alleged and incorporated by

reference as though fuiiy set out herein.

       Beginning on or about October 5, 2011, and continuing until on or about August 30, 2017,

in the Western District of Texas and elsewhere and within the jurisdiction of the Court, defendants

                           JUSTIN SCOTT PEREZ-GORDA (1), and
                         JOSEPHINE CASANDRA PEREZ-GORDA(2),

did knowingly and willfully combine, conspire, confederate and agree together and with others,

known and unknown to the Grand Jury, to violate Title 18, United States Code, Section 1347, that

is, to execute a scheme and artifice to defraud a health care benefit program affecting interstate

and foreign commerce, as defined in Title 18, United States code, Section 24(b), that is United

States Department of Veterans Affairs Disability Compensation Program, and to obtain by means

of materially false and fraudulent pretenses, representations, and promises, money and property
owned by and under the control of said health care benefit programs, in connection with the

delivery of and payment for health care benefits, items and services.

                                        PURPOSE OF THE CONSPIRACY

        It was the purpose and object of the conspiracy for the defendants and their coconspirators

to unlawfully enrich themselves by, obtaining medical services and disability related compensation

from the United States Department of Veterans Affairs and others for which they were not entitled

or qualified.

                                              MANNER AND MEANS

        The defendants sought to accomplish the object and purpose of their conspiracy by

committing acts as specified in paragraph            1   through 17 of the Scheme to Defraud set out above.

                                                   OVERT ACTS

       In furtherance of the conspiracy, the defendants committed those acts specified and set

out in Counts One through Seven and Fifteen through Eighteen above.

All in violation of Title 18, United States Code, Section 1349.

                                                 COUNT TWENTY
                                                [18 U.S.C. § 641 & 2]

       Paragraphs     1       through   11   of the Introduction above and paragraphs    1   through   11   of the

Scheme to Defraud the Social Security Administration set out above are re-alleged and

incorporated by reference as though fully set out herein.

       From on or about, December, 2011, through on or about October 17, 2017, in the Western

District of Texas and elsewhere and within the jurisdiction of the Court, defendants,

                                 JUSTIN SCOTT PEREZ-GORDA (1), and
                               JOSEPHINE CASANDRA PEREZ-GORDA(2),

aided and abetted by each other willfully and knowingly did steal and purloin United States

currency in an amount over $1,000.00, the property of the United States, in violation of Title 18,

United States Code,       §    641 and 2.
                                    A TRUE BILL
                                       -9



                                    Forperson

JOHN F. BASH
UNITED STATES ATTORNEY



By:
      ¶4IEØy'J. SUROVIC
      MiifrUnited States Attorney
